Citation Nr: 0617862	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-24 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from September 1977 to March 
1978.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs (VA) Educational Center in Atlanta, 
Georgia.


FINDING OF FACT

The veteran served on active duty in the Army from September 
29, 1977, to March 31, 1978, and he received a refund of his 
Veteran's Educational Assistance Program (VEAP) contribution 
on July 31, 1978.  


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance 
benefits under Chapter 32, Title 38, United States Code, have 
not been met.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. 
§ 21.5040 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment of VA educational assistance 
benefits under Chapter 32, Title 38, United States Code.  The 
evidence reflects that the veteran served in the Army from 
September 29, 1977, to March 31, 1978, and he received a 
disenrollment refund in the amount of $300 on July 31, 1978.  
There is no evidence to suggest, and the veteran does not 
contend, that he had a subsequent period of service in which 
he reenrolled in the educational benefits program.  The 
veteran claims that, at the time of discharge, he only 
received his paycheck and did not receive a check after his 
discharge, many years ago.  

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221.  All 
veterans who entered active duty after January 1, 1977, and 
before July 1, 1985, are eligible to participate in VEAP by 
enrolling during one's period of active service.  If one 
elects to enroll, one must generally participate for 12 
consecutive months.  If a participant disenrolls from the 
program, such participant forfeits any entitlement to 
benefits under the program except as provided in subsection 
(e) of this section.  A participant who disenrolls from the 
program is eligible for a refund of such participant's 
contributions as provided in section 3223 of this title.  A 
participant who has disenrolled may be permitted to reenroll 
in the program under such conditions as shall be prescribed 
jointly by the Secretary and the Secretary of Defense.  Id.  
The VA regulations which implement VEAP are at 38 C.F.R. 
§ 21.5050 et seq.  

Accordingly, inasmuch as service department documents reflect 
that the veteran received a disenrollment refund in the 
amount of $300 on July 31, 1978, and he did not reenroll in 
the educational benefits program, he has forfeited any 
entitlement to benefits under the program.  Thus, the 
criteria for basic eligibility to educational assistance 
benefits under Chapter 32, Title 38, United States Code, have 
not been met and the veteran's claim must be denied.  

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 32 educational assistance are clear and specific, 
and the Board is bound by them.  It is acknowledged that the 
veteran claims that he never received a refund of his VEAP 
contributions; however, without service department 
certification of his participation in the VEAP program, VA 
has no alternative but to deny his claim for VEAP benefits.  

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with its expanded duties, is not 
applicable in the present case.  Specifically, the VCAA does 
not apply because the benefit sought in this case is found in 
Chapter 32 of Title 38, United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal.")

In any event, VA education programs have their own notice and 
assistance requirements, which have been satisfied in this 
case.  The relevant and probative evidence needed to 
adjudicate this claim consists of evidence regarding the date 
of the veteran's active service, his VEAP contributions, 
enrollment status, and refunds.  That evidence is associated 
with the claims file.  Therefore, the Board finds that as all 
relevant and probative evidence necessary for an equitable 
disposition of the appeal has been obtained, the notice and 
assistance requirements have been satisfied.


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


